Citation Nr: 0842156	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include asbestosis. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel











INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO denied 
entitlement to service connection for asbestosis.  In 
February 2007, the veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in May 
2007.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2007.  
The RO issued supplemental SOC's (SSOC's) reflecting the 
continued denial of the claim in September 2008 and November 
2008.  

In November 2008, the veteran filed a statement in which he 
expressed his desire to revoke the power of attorney he had 
given to his representative and to represent himself before 
the Board.  The Board acknowledges the revocation and 
recognizes the veteran as proceeding pro se in this appeal. 


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits is warranted. 

In this case, the veteran claims that he was exposed to 
asbestos while serving in the U.S. Navy aboard the U.S.S. 
Maddox from June 1962 to March 1965.  As a result of this 
exposure, the veteran claims that he has asbestos related 
diseases.  VA Medical Center (VAMC) treatment records 
indicate that the veteran has been diagnosed with chronic 
obstructive pulmonary disease (COPD) and mild restrictive 
lung disease.  A private chest X-ray in December 2004 
revealed evidence of right pleural thickening.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, VA must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The veteran claims that he was exposed to asbestos while 
aboard the U.S.S. Maddox.  The veteran claims that when the 
U.S.S. Maddox would fire its 5 inch guns, his bed would be 
covered in dust from the insulated pipes that were located 
above his bed.  The veteran's personnel records reflect that 
he was aboard the U.S.S. Maddox.  Older ships used by the 
Navy in that era likely contained asbestos.  See Veterans 
Benefits Administration Manual M21-1, part VI, paragraph 
7.21(b)(2).  Therefore, for the purpose of this adjudication, 
the Board would concede the veteran may have been exposed to 
asbestos in service.  However, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999). 

On the question of whether the veteran has asbestosis that is 
related to in-service asbestos exposure or post-service 
occupational exposure, the evidence is ambiguous.  In April 
2006, a pulmonologist at the VAMC stated that the veteran had 
shortness of breath due to cardiomyopathy and asbestos 
exposure.  A June 2008 VAMC treatment note also stated that a 
CT scan showed pleural plaques that was consistent with 
asbestos exposure which was known and documented in the past.  
However, a VA examiner in November 2006 stated that he saw no 
evidence of any service connected impairment due to the 
veteran's asbestos exposure as there was no evidence of 
asbestosis or even asbestos pleural disease.  However, the 
examiner did not have access to the claims file. 

Under these circumstances, the Board finds that VA 
examination and medical opinion-based on consideration of 
the veteran's documented medical history and assertions, and 
supported by fully stated rationale-is needed to resolve the 
claim for service connection for asbestosis.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Hence, the RO should arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id. If the 
veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
medical records.

In this regard, the claims file reveals that there may be 
pertinent Federal records outstanding.  In this regard, the 
veteran, in a November 2006 statement, reported that he 
received benefits from the Social Security Administration 
(SSA) in March 2002 because of health problems.  However, no 
records regarding a claim for disability benefits with the 
SSA have been associated with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Hence, the RO  should obtain and associate with the 
claims file a copy of any SSA decision regarding any claim 
for disability benefits pertinent to the claim on appeal, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
any additional information and/or evidence pertinent to the 
claim for service connection for a pulmonary disability, to 
include asbestosis.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman,  as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as  appropriate.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection for a pulmonary disability, to include 
asbestosis. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim remaining on 
appeal, as well as copies of all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, as 
well as explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit. 

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA 
respiratory/pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly indicate 
whether the veteran has a current 
pulmonary disability, to include 
asbestosis.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
the disability is the result of possible 
in-service asbestos exposure.  In 
rendering such opinion, the examiner 
should consider and discuss any such in-
service asbestos exposure, as well as any 
pre- and post-service occupational 
exposure and past smoking history.  The 
examiner should also specifically 
consider and discuss pertinent medical 
findings on record including the April 
2006 and June 2008 treatment reports, the 
November 2006 VA examination report as 
well as the veteran's assertions.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a pulmonary 
disability, to include asbestosis in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




